DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

 This office action is a response to an application filed 10/29/2019 wherein claims 1 – 20 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.

Claim Objections
Applicant Asserts: The Examiner objects to Claims 8-14 because of informalities. More specifically, the Examiner stated that it is unclear if the “operating system”, as claimed, is a member element/part of the “device” of claims 8-14. (Office Action at 2.) The Examiner recommended amending to clarify the claims recite “A device, comprising:... an operating system”. Although Applicant does not necessarily agree with the Examiner, to expedite allowance of this Application, Applicant has made clarifying amendments to Claim 8. Applicant believes that these amendments obviate the Examiner’s objections and respectfully requests the Examiner to reconsider and allow all pending claims.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  The Examiner withdraws the objection to claims 8-14 as the amendment make clear the device includes the operating system.

Claim Rejections - 35 USC § 102Claims 1-3, 8-10, and 15-17 are Allowable over KumarApplicant Asserts:  The Examiner rejects Claims 1-3, 8-10, and 15-17 under 35 U.S.C. § 102 as being anticipated by U.S. Patent Application Pub. No. 2016/0019401 (‘Kumar’). Although Applicant does not necessarily agree with the Examiner, to expedite allowance of this Application, Applicant has made clarifying amendments to Claims 1, 8, and 15 to further clarify the distinction between the claims and Kumar. Applicant believes that these amendments obviate the Examiner’s rejections and respectfully requests the Examiner to reconsider and allow all pending claims.Examiner Response:  The Examiner finds applicant representative arguments unpersuasive and will maintain the rejections of claims 1-3, 8-10, and 15-17.

Claim Rejections - 35 USC § 103Claims 4-7, 11-14, and 18-20 are Allowable over the Proposed Kumar-Phoenix Combination
Applicant Asserts:  The Examiner rejects dependent Claims 4-7, 11-14, and 18-20 under 35 U.S.C. § 103 as being rendered obvious by Kumar in view of U.S. Patent Application Pub. No. 2020/0319918 (“Phoenix”). Applicant respectfully disagrees with the Examiner. 
As discussed previously, independent Claims 1, 8, and 15, and all their dependent claims,
are allowable over Kumar. Phoenix does not make up for the deficiencies of Kumar, and the
Examiner does not assert otherwise. For at least these reasons, dependent Claims 14-7, 11-14, and 18-20 are allowable over the proposed Kumar-Phoenix combination. Applicant respectfully requests the Examiner to reconsider and allow these dependent claims.
Examiner Response:  The Examiner finds applicant representative arguments unpersuasive and will maintain the rejections of claims 4-7, 11-14, and 18-20.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being anticipated by Kumar; Apurva et al, US 20160019401, January 21, 2016, hereafter referred to as Kumar.

          As to claim 1, Kumar teaches an access control method - Kumar [0014] FIG. 3 is a diagram illustrating an authorization flow, comprising:
         receiving, from an application by a permission broker a permission rule defining a criterion for permitting the application to access a hardware resource - Kumar [0036 and 0004] Referring to FIG. 2, Joe, a customer of the Great Shop, allows the enterprise's application to send Joe offers only when Joe is checked-in to one of the Great Shop's stores. However, Joe does not want to share his location with the Great Shop at other times (that is, when Joe is not checked-in to one of the Great Shop's stores).  Here, the claimed ‘receiving’ is taught by Kumar as ‘allows… to send’ whereas the claimed ‘an application’ is taught by Kumar as ‘enterprise's application’ which uses its API to send offers.  The claimed ‘permission broker’ is taught by Kumar as ‘access broker 210’ whereas the claimed ‘permission rule’ is taught by Kumar as ‘is only when Joe is checked-in’ whereas the claimed ‘criterion’ which is taught by Kumar as ‘not want to share his location’ since at ’04 a smartphone user commonly has a considerable number of third party applications downloaded from application stores on his or her smartphone. Many such applications require access to user resources such as identification (ID) information, a profile, user location.  Here, the claimed ‘hardware resource’ is taught by Kumar as ‘smartphone’ because a smartphone includes GPS and other sensor hardware that indicates its location), wherein the criterion identifies a logic, the condition indicating a plurality of contextual criterion for satisfying the logic predefined by an operating system – Kumar [0020] Additionally, as used herein, the term “context” is not limited to variables such as time, location, device factors etc., and noted context information need not be available within the domain controlling access of third party applications. In general, any user action at any API provider domain can be utilized in the specification of context.  Here, the claimed ‘contextual criterion’ is taught by Kumar as ‘time, location, device factors’) and a condition for satisfying the logic, the condition indicating a plurality of contextual criterion for satisfying the logic – Kumar [0022] ….linking can be implemented, though existing trust-based identity linking workflows provided by Security Assertions Markup Language (SAML) or resource authorization workflows such as OAuth1.0a, OAuth 2.0 can be used; Here, the claimed ‘logic predefined’ is taught by Kumar as ‘workflows’ such as SAML or OAuth); wherein the plurality of contextual criterion comprises one or more of a location-based context, time-based context, or an activity-based context – Kumar [0020 and 0033] since at ‘20 Additionally, as used herein, the term “context” is not limited to variables such as time, location, device factors etc., and noted context information need not be available within the domain controlling access of third party applications. In general, any user action at any API provider domain can be utilized in the specification of context since at ‘33 As also illustrated in FIG. 1, the authorization server with contextual filter support 108 enables adding contextual filters to scopes, wherein user context is determined through APIs accessible to the access broker 112. By way of example, at least one embodiment of the invention includes the utilization of user-defined filters such as, for instance, allowing permission to a retailer to send offers when the user is checked into one of the retailer's stores, or allowing permission to a retailer to post on the user's social media page if the user has recently made a purchase with the retailer.  Here, the claimed ‘time-based’ context is taught by Kumar as ‘when checked in’ because offers are sent only when the user logs in.  The claimed ‘activity-based’ context is further taught by Kumar as ‘recently made a purchase’ as on-line purchasing is an activity a user engages); 
         storing by the permission broker the permission rule - Kumar [0023] …the access broker can aggregate and compose resources from multiple provider domains and expose a richer, more abstract resource model designed to improve privacy).  Here, the claimed ‘storing’ is taught by Kumar as ‘aggregate’ because the server holds and inputs data based on the permissions in authorization server 212’); 
         associating, using the permission broker, the stored permission rule with the application - Kumar [0037] The authorization server allows this request because Joe is checked-in at a Great Shop store. The offers from Great Shop are sent to Joe's device);
         receiving, from the application by a permission broker, a request to access the hardware resource - Kumar [0038] Additionally, Joe 202 can identify and/or select available offers from the set of offers provided thereto.  Here, the claimed ‘request’ is taught by Kumar as ‘identify/select’ whereas the claimed ‘resource’ is taught by Kumar as ‘offers’ because Great Shop application requests via the offer to Joe to purchase the offers);
         accessing by a permission broker the stored permission rule associated with the application - Kumar [0038] … and Joe 202 can indicate such identified and/or selected available offers to the API gateway and authorization server 212.  Here, the claimed ‘rule’ is taught by Kumar as ‘identify/select’ as part of the protocol to interact with the site.  The protocol includes sending the offer to ‘authorization server’); 
         determining by a permission broker that the application is permitted to access the hardware resource by processing the logic – Kumar [0029] Additionally, in specifying contextual filters, at least one embodiment of the invention includes using user context information available from online service providers. Such context information allows multiple user actions performed in any of the connected domains to be used as a criterion for permitting access to a third party application) and a current condition indicating one or more current contextual criterion – Kumar [0020] Additionally, as used herein, the term “context” is not limited to variables such as time, location, device factors etc.,. Here, the claimed ‘application’ is taught by Kumar as ‘update’ because the Great Shop application passes the claimed ‘condition’ taught by Kumar as ‘Joe’s purchase’ which is implemented by the logic of API Gateway 212); and
        allowing the application to access the hardware resource – Kumar [0038] the retailer is able to make targeted recommendations using information from Joe's friends (or social network acquaintances) and notify Joe's friends of his purchase).

           As to claim 2, Kumar teaches the method of Claim 1, wherein:
           the condition for satisfying the logic comprises a reference to mutable data - Kumar [0039] … Joe's privacy is ensured, and the following aspects are realized: … (ii) the retailer can only access Joe's location when Joe is visiting one of the retailer's stores.  Here, the claimed ‘condition’ is taught by Kumar as ‘visiting’ whereas the claimed ‘reference’ is taught by Kumar as ‘Joe’s location‘ whereas the claimed ‘mutable data’ is taught by Kumar as the location data); and 
          the reference is predefined by the operating system - Kumar [0039] … (iii) the retailer is able to post a status update on a social platform only if Joe has recently made a purchase from the retailer.  Here, the claimed ‘predefined’ is taught by Kumar as ‘only if’ which is a condition recognized by the API Gateway Authorization Server 212 operating system in order to send and receive from the social platform).

         As to claim 3, Kumar teaches the method of Claim 2, further comprising:
         accessing current data associated with the reference – Kumar [0026]… In each request to an API provider, the access broker includes an ID or access token associated with the current user obtained during the linking process),
          wherein the determination that the application is permitted to access the resource is further determined by processing the current data – Kumar [0026] If the same API is being exposed by an access broker, at least one embodiment of the invention includes carrying out the exposure actions transparently through a proxy other than insertion of the ID or access token).

            As to claim 8, claim 8 is a device that is directed to the method of claim 1.  Therefore, claim 8 is rejected for the reasons as set forth in claim 1.    

            As to claim 9, claim 9 is a device that is directed to the method of claim 2.  Therefore, claim 8 is rejected for the reasons as set forth in claim 2.
    
            As to claim 10, claim 10 is a device that is directed to the method of claim 3.  Therefore, claim 10 is rejected for the reasons as set forth in claim 3.

               As to claim 15, claim 15 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 1.  Therefore, claim 15 is rejected for the reasons as set forth in claim 1.
             As to claim 16, claim 16 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 2.  Therefore, claim 15 is rejected for the reasons as set forth in claim 2.

            As to claim 17, claim 17 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 3.  Therefore, claim 17 is rejected for the reasons as set forth in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Phoenix; Christopher et al, US 20200319918 A1, October 8, 2020, hereafter referred to as Phoenix.

           As to claim 4, Kumar teaches the method of Claim 1, wherein:
           the operating system comprises a microkernel and the permission broker – Kumar [0069] The method steps can then be carried out using the distinct software modules and/or sub-modules of the system, as described above, executing on a hardware processor 602.  Here, the claimed ‘microkernel’ is suggested by Kumar as ‘submodules’ because a microkernel is a sub processor. KUMAR SUGGESTS the operating system comprises a microkernel HOWEVER IN AN ANALGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR PHOENIX TEACHES the operating system comprises a microkernel – Phoenix [0045] Server computing device 240 includes an OS function 242. OS function 242 may comprise a kernel or microkernel 244 (including the case of capability based OS).  The substitution of one a microkernel in Phoenix for the hardware processor 602 in Kumar would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of hardware processor 602 shown  in Kumar  Figure 6 would have yielded predictable results, namely, subprocesses performed by the Phoenix microkernel in the permission broker of Kumar thereby providing dedicated microkernel processing of the Great Shop application provided by the Phoenix microkernel subprocesses to the recommendation platforms and others).

           As to claim 5, the combination of Kumar and Phoenix teaches the method of Claim 4, further comprising: 
           associating, by the microkernel, a token with the determination that the application is permitted to access the hardware resource – Phoenix [0025] With respect to transferring ownership to a replacement or new process to maintain security a determination may be made by the OS to verify whether the new or replacement process has the necessary rights to access the state information of the old or original process. For instance, this may be achieved by use of one or more secret tokens or keys);
            receiving, by the microkernel, the token from the application – Phoenix [0025] More specifically, state information stored in association with a token may be read only by a new or replacement process that possesses the token; and
           determining that the token received from the application is associated with the determination that the application is permitted to access the hardware resource – Phoenix [0050] …If the OS verifies that the new or replacement process is authorized to receive the state information, then such state information is transferred to the new process),
            wherein the allowing the application to access the hardware resource is performed by the microkernel based on the token – Phoenix [0052] At block 440, the spawner transmits the key /token to new/replacement process identified by the OS. At block 450, the spawner provides the key /token to the new/replacement process. At block 460, having received the key /token from the new/replacement process, the OS compares that key /token with the key /token it previously received from the old/original process. If there is a match, the method proceeds to A (see FIG. 3.  To provide the tokens of  Kumar would have been obvious to one of ordinary skill in the art, in view of the teachings of Phoenix, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. token generation) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the tokens used in Phoenix would allow Kumar’s permission broker 210  to receive the authorization token that are provided by Phoenix.  Kumar teaches at location [0022] SMAL, OAuth1.0a, and 0Auth 2.0 wherein at least the SMAL wherein Web Services Security uses security tokens.  The same motivation for Kumar to combine Phoenix in claim 4 applies here in claim 5).
 
           As to claim 6, the combination of Kumar and Phoenix teaches the method of Claim 5, further comprising:
          generating, by the microkernel, the token – Phoenix [0052] …A spawner may also be considered a "launcher" or "parent."… It may also be … the entity responsible for starting a process.  Here, the claimed ‘generating’ is taught by Phoenix as ‘starting a process’ because the process requires the claimed ‘token’ or key for access and authorization);
         sending, by the microkernel, the generated token to the permission broker, – Phoenix [0025 and 0052] since at ‘25 …A spawner of a server process may, for example, provide the same key or token both the original or old process and the replacement or new process, which would have started after the original or old process was no longer running In a capability-based OS, verification of access rights to the state information may be implemented by means of a capability since at ‘52 … At block 440, the spawner transmits the key /token to new/replacement process identified by the OS. At block 450, the spawner provides the key /token to the new/replacement process  Here, the claimed ‘broker’ is taught Phoenix as ‘spawner’; and 
         sending, by the permission broker, the token to the application – Phoenix [0052] …At block 460, having received the key /token from the new/replacement process, the OS compares that key /token with the key /token it previously received from the old/original process. If there is a match, the method proceeds to A (see FIG. 3). If there is no match, the process proceeds to B (see FIG. 3).  The motivation to combine the teachings of Kumar with Phoenix cited in claim 4 applies here in claim 6).

          As to claim 7, the combination of Kumar and Phoenix teaches the method of Claim 5, further comprising:
          determining, by the permission broker – Kumar [0033]… As also illustrated in FIG. 1, the authorization server with contextual filter support 108 enables adding contextual filters to scopes, wherein user context is determined through APIs accessible to the access broker 112. Here, the claimed ‘permission broker’ is taught by Kumar as ‘access broker 112’ because in this context access is permission), that the application is prohibited from accessing the hardware resource by processing the logic and the current condition – Kumar [0004 and 0041] since at ’04… a smartphone user commonly has a considerable number of third party applications downloaded from application stores on his or her smartphone. Many such applications require access to user resources such as identification (ID) information, a profile, user location, etc. for which such applications need to connect to multiple service providers. Here, the claimed ‘hardware resource’ is taught by Kumar as ‘smartphone’ since at ‘41…The marketplace app indicates to the user that in order to use the application, the user would have to allow some additional permissions to the marketplace enterprise)…  After successful delegation of permissions to the enterprise, the local user account (U) is updated with this information.    The claimed ‘current condition’ is taught by Kumar as ‘updated’);
         sending, by the permission broker, an update request to the microkernel requesting the token to be associated with the determination that the application is prohibited from accessing the resource - Kumar [0041]…If the user agrees, the user is directed to the external API provider's website (for example, by invoking a web browser within the marketplace app or another mechanism) to complete the workflow for granting these additional permissions to the marketplace;
           receiving, by the microkernel, the token from the application after the permission broker, sent the update request - Phoenix [0052]… At block 440, the spawner transmits the key /token to new/replacement process identified by the OS. At block 450, the spawner provides the key /token to the new/replacement process);
          determining, by the microkernel, that the token received from the application after the permission broker, sent the update request is associated with the determination that the application is prohibited from accessing the hardware resource - Phoenix [0052] having received the key /token from the new/replacement process, the OS compares that key /token with the key /token it previously received from the old/original process. If there is a match, the method proceeds to A (see FIG. 3).  Here, the claimed ‘determining’ is taught by Phoenix as ‘compares’ whereas the claimed ‘microkernel’ is taught by Phoenix as ‘OS’ because the Operating System 242 includes microkernel 244 depicted in Figure 2 and previously discussed.  The claimed ‘update’ is taught by Phoenix as ‘update’); and 
          denying the application to access the hardware resource - Phoenix [0052] … If there is no match, the process proceeds to B.  Here, the claimed ‘denying’ is taught by Phoenix as ‘proceeds to B’ whereas Phoenix at location [0055] teaches B: If the OS is unable to verify or authenticate the new process as being allowed to receive the state information of the old or original process, then the OS denies access to the state information and does not pass it on to the new process, block 360.  The motivation to combine Kumar with Phoenix in claim 4 applies here in claim 7).            

           As to claim 11, claim 11 is a device that is directed to the method of claim 4.  Therefore, claim 11 is rejected for the reasons as set forth in claim 4.

          As to claim 12, claim 12 is a device that is directed to the method of claim 5.  Therefore, claim 12 is rejected for the reasons as set forth in claim 5.

          As to claim 13, claim 13 is a device that is directed to the method of claim 6.  Therefore, claim 13 is rejected for the reasons as set forth in claim 6.

           As to claim 14, claim 14 is a device that is directed to the method of claim 7.  Therefore, claim 14 is rejected for the reasons as set forth in claim 7.
         
          As to claim 18, claim 18 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 4.  Therefore, claim 18 is rejected for the reasons as set forth in claim 4.
          As to claim 19, claim 19 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 5.  Therefore, claim 19 is rejected for the reasons as set forth in claim 5.
           As to claim 20, claim 20 is a computer program comprising executable instructions stored in a non-transitory computer readable medium that is directed to the method of claim 7.  Therefore, claim 20 is rejected for the reasons as set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM B JONES/EXAMINER, ART UNIT 2491                                                                                                                                                                                                        7/14/2022

                                                                                                                                                             
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491